Citation Nr: 1606964	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-35 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to recognition as a surviving spouse of the deceased Veteran for the purpose of entitlement to disability and indemnity compensation (DIC) benefits, death pension, and/or accrued benefits (VA death benefits).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1973.  He died in September 2005.  The appellant seeks to establish status as the Veteran's surviving spouse for VA benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The appellant testified before the undersigned Veterans Law Judge (VLJ) at an August 2015 video-conference hearing; a transcript of that hearing is of record.  Following the hearing, the record was also held open for 60 days to provide the Veteran with time to submit additional evidence.  In September 2015, the appellant's representative submitted additional evidence.  Although the evidence was not accompanied by a waiver of RO review, as recognition as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits is being granted, there is no prejudice in the Board's review of the evidence in the first instance.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.



FINDINGS OF FACT

1.  The appellant entered into marriage with the Veteran in September 1991 without knowledge of any impediments to the validity of the marriage.

2.  The appellant and the Veteran continuously cohabitated from that date until the Veteran's death in September 2005.

3.  No claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52, 3.53, 3.102, 3.205, 3.206 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the Board is granting the claim of entitlement to recognition as a surviving spouse of the deceased Veteran for the purpose of entitlement to disability and indemnity compensation (DIC) benefits, death pension, and/or accrued benefits, any procedural deficiency is not prejudicial to the appellant.

II.  Analysis

In November 2005, the appellant filed an Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse (VA Form 21-534) asserting entitlement to death benefits as the surviving spouse of the Veteran, who passed away in September 2005.  See September 2005 Death Certificate (reflecting a date of death of September [redacted], 2005).  In an April 2006 letter, the RO notified the appellant that her claim was denied, primarily because she did not submit a copy of the official document terminating the Veteran's prior marriage.  See April 2006 RO Notification Letter; November 2012 Statement of the Case (SOC).  For the following reasons, the Board finds that the appellant was validly married to the Veteran at the time of his death and thus is entitled to recognition as his surviving spouse for VA death benefits purposes.  


Under VA law, a surviving spouse of a veteran may qualify for DIC, death compensation, death pension, and/or accrued benefits, collectively known as death benefits, provided that certain marriage date requirements are satisfied.  See 38 U.S.C.A. §§ 101(14), 1102(a)(2), 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.4, 3.5, 3.54, 3.1000 (2015).  For death pension benefits, as applicable to the current claim, the surviving spouse must have been married to the veteran for one year or more prior to the Veteran's death; or for any period of time if a child was born of the marriage, or was born to them before the marriage; or prior to January 1, 2001.  38 C.F.R. § 3.54(a).  For DIC benefits, the surviving spouse must have been married to the veteran before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or for one year or more; or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54(c).  See also 38 C.F.R. § 3.54(d) (noting that the term "child born of the marriage" means a birth on or after the date of the marriage on which the surviving spouse's entitlement is predicated and the term "born to them before the marriage" means a birth prior to the date of such marriage).

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b) (2015).


To qualify as a surviving spouse, the claimant's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50(b).  Under 38 C.F.R. § 3.1(j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C. § 103(c).

Under 38 C.F.R. § 3.52, where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)); and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabitated with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  See 38 U.S.C.A. § 103(a). 

Proof of marriage is established by among other things, a "[c]opy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record"; or "[t]he original certificate of marriage, if the Department of Veterans Affairs is satisfied that it is genuine and free from alteration."  See 38 C.F.R. § 3.205(a) (2015).  Where proof of marriage in accordance with 38 C.F.R. § 3.205(a) has been submitted, and the claimant meets the requirements of § 3.52, a claimant's signed statement that he or she had no knowledge of an impediment to marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c) (2015).  

Here, the appellant has submitted proof of marriage in the form of the marriage certificate and marriage license from Clark County, Nevada, which sufficiently identify the appellant and the Veteran; reflect the place (We've Only Just Begun Wedding Chapel, Las Vegas, Nevada) and date (September [redacted], 1991) of marriage; and note the number, duration, and resolution of the prior marriages of both the appellant and the Veteran.  See 38 C.F.R. § 3.205(a) and (c).  

Additionally, the Veteran and the appellant had been married for 14 years prior to the Veteran's death in September 2005, and they had two children together, both of whom were born before the marriage.  See State of California Certificates of Live Birth dated in February 1984 and May 1990 (reflecting children born on February 17, 1984 and April 29, 1990, respectively and listing the appellant as the mother and the Veteran as the father).  See also 38 C.F.R. § 3.52(a).  See, too, 38 C.F.R. § 3.54(d) (addressing children born prior to the marriage).  

Moreover, the appellant has asserted in signed statements and sworn testimony that she personally reviewed documents certifying the Veteran's divorce from his first wife in 1986.  See, e.g., June 2006 Statement in Support of Claim (VA Form 21-4138); August 2015 Board Hearing Testimony.  This evidence thus reflects her credible assertions that she entered into the marriage without knowledge of any impediment.  See 38 C.F.R. § 3.52(b).  

As concerning continued cohabitation, the appellant maintained that she lived with the Veteran continually until 2 months before his death, at which time they were living separately out of necessity while searching for appropriate housing for their family.  See February 2006 Statement in Support of Claim (VA Form 21-4138) (stating that they cohabitated continuously from the date of marriage except for the last two months prior to the Veteran's death; reporting that the reason for the separation was that they "were looking for a place for all of [them] to live"; and noting that the Veteran rented a room from a friend of the appellant's while the appellant and their son stayed with a relative).  See also 38 C.F.R. § 3.52(c) (requiring that the claimant cohabitated with the Veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53); see, too, 38 C.F.R. § 3.53(a) (reflecting that the requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse, except that "[t]emporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation").  As the appellant credibly maintained that the period of separation was merely temporary, the Board finds that the requirement for continued cohabitation has been satisfied.  See 38 C.F.R. § 3.53(b) ("The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.").

Finally, there is no evidence of record reflecting that any separate claims have been filed, including by any other claimed surviving spouse, and there have not been any findings by VA regarding any other claimant's entitlement to gratuitous death benefits for the Veteran.  See 38 C.F.R. § 3.52(d).

Accordingly, given the proof of marriage submitted by the appellant, considering that she was married to the Veteran for the 15 years prior to his death and that they had two children together, taking into account her signed statements and sworn testimony regarding her belief that there existed no impediments to her marriage to the Veteran, in light of the fact that the appellant and the Veteran continuously cohabitated from the date of the marriage until the Veteran's death, in the absence of any conflicting or contradictory statements or submissions by a third party asserting entitlement to VA death benefits, the appellant's marriage to the Veteran is deemed valid.  See 38 C.F.R. § 3.52; 38 C.F.R. § 3.205.

Thus, resolving all reasonable doubt in the appellant's favor, the Board finds that the appellant's status as a surviving spouse of the deceased Veteran for the purpose of entitlement to death benefits is established.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Recognition as a surviving spouse of the deceased Veteran for the purpose of entitlement to death benefits is granted.  




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


